 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT CGURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

The person of DEMARCO CORTEZ GRAVES, male, Date
of Birth: XX/XX/l990, FBI Number 170633CB2, Social
Security Number: XXX-XX-9100

CaseNo. 19'MJ*1200

APPLICATION FOR A SEARCH WARRANT
I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

the person of DEMARCO CORTEZ GRAVES, male, Date of Birth: XX/XX/1990, FBI Number l70633CB2, Social
Security Number: XXX-XX-9 l 00

located in the Eastern District of Wisconsin, there is now concealed:

Saliva and epithelial cells to be taken via buccal swab

The basis for the search under Fed. R. Crim P. 41(0) is:
evidence of a crime;
|:l contraband, fruits of crime, or other items illegally possessed;
l:l property designed for use, intended for use, or used in committing a crime;
[l a person to be arrested or a person who is unlawfully restrained

The search is related to violations of: Title 18 U.S.C. 922(g)

The application is based on these facts: See attached affidavit

l:l Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

_MNM //
/ /;
ij »H"W£§> n /’ W.U,,WWW y
\““~I:M Applicant ’s signature
v w“"

TFO Jasernin Pasho, DEA
Prz`nted Name and Tit/e

Sworn to before m!;/and signed in my presence:

Date: 41qu /?

 

 

Judge ’s sigmon/§ W

City and State: Milwaukee, Wisconsin Honorable William E. Duffin , U.S. Magistrate Judge
ease 2:19-mj-01200 Filed 03/05/19 Pagepiméefj?{“mtj’défltl%ent 1

 

 

 

 

AFFIDAVIT IN SUPPORT OF DNA
SEARCH WARRANT

I, Jasemin Pasho, being first duly Sworn, hereby depose and state as follows:
I. ' INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal Rules
of Criminal Procedure for a search warrant to collect an oral swab of DNA from the person of
Demarco Cortez Graves, male, Date of Birth: XX/XX/l990, FBI Number l70633CB2, Social
Security Number: XXX~XX~9100.

2. l am employed as a Detective with the l\/Iilwaukee Police Department and have
been a law enforcement officer for over 22 years. l have been a Detective for over 15 years and
have been assigned to the Narcotics Division and lntelligence/Gang Division for over 17 years
combined in my 22 years in law enforcement l have been a task Force officer for the FBI while
in the Gang Unit and HlDTA. l am currently a Task Force Officer with the United States
Department of Justice, Drug Enforcement Adrninistration (DEA) at HIDTA, and have been since l
October 2015. I am an investigative or law enforcement officer within the meaning of Section
2510(7) of Title 18, United States Code; that is, an officer of the United States who is empowered
by law to conduct investigations of, and to make arrests for offenses enumerated in Title 18, United
States Code, Section 2516.

3. In the course of my experience, I have and continue to be involved in investigations
of criminal offenses and have assisted with search warrants for items related to gang investigations,
organized crime, violent crime, firearms offenses, drug trafficking, including searches for DNA
swabs.

4. l have participated in numerous complex narcotics and firearms investigations

which involved Violations of state and federal controlled substances laws and money laundering
1

Case 2:19-mj-01200 Filed 03/05/19 Page 2 of 4 Document 1

 

 

 

laws including Title 2l, United States Code, Sections 84l(a)(l), 843(b) and 846, and Title 18,
United States Code, Sections 1956 and 1957, Title 18, United States Code, Sections 922(g)(l) and
924(0), and other related offenses l have had both formal training and have participated in
numerous complex drug trafficking and firearms investigations

5. This affidavit is based upon my personal knowledge and upon information reported
to me by other federal and local law enforcement officers during the course of their official duties,
all of whom I believe to be truthful and reliable.

6. Throughout this affidavit, reference will be made to case agents. Case agents are
those federal, state, and local law enforcement officers who have directly participated in this
investigation, and with whom your affiant has had regular contact regarding this investigation

7. Because this affidavit is submitted for the limited purpose of securing a search
warrant, l have not included each and every fact known to me concerning this investigation I have
set forth only facts that I believe are sufficient to establish probable cause.

II. PROBABLE CAUSE

8. On January 16, 2019, Deputy U.S. Marshals arrested Demarco Cortez GRAVES
(“GRAVES”) at 4469 North 38th Street (upper), on a federal arrest warrant that was issued after
he Was_ indicted for charges of being a felon in possession of a firearm, possession with intent to
distribute cocaine, and possessing a firearm in furtherance of a drug trafficking crime in Case
Number lS-CR-238 in the Eastern District of Wisconsin. Shortly after his arrest, case agents
obtained consent to search the residence from a woman who identified herself as Shaquana Taylor,
and stated-she was GRAVES’ girlfriend and the mother of his children She further stated that she
resided at 4469 North 38th Street (upper) with GRAVES. Taylor gave case agents oral and written
consent to search the residence A search of the residence revealed a loaded Hi-Point handgun, a

2

Case 2:19-mj-01200 Filed 03/05/19 Page 3 of 4 Document 1

 

 

 

 

magazine loaded With .50 caliber cartridges contained in a sock, three digital scales, a white
substance that was believed to be cocaine (however, the field test was inconclusive), and corner
cut baggies. Ms. Taylor stated the Hi-Point handgun belonged to her.

9. Prior to January 16, 2019, Graves had previously been convicted of a crime
punishable by imprisonment for a term exceeding one year, that is, a felony, as contemplated by
Title 18, United States Code, Section 922(g)(1).

10. 1 know from my training and experience that drug distributors often have firearms
and ammunition in their residences and the locations of their drug distribution in order to protect
themselves, and to protect and secure their narcotics and the proceeds of their distribution

11. 1 know from my training and experience that drug distributors use digital scales to
weigh the narcotics they distribute, and that drug distributors often keep digital scales in the
location of their drug distribution

12. The firearm, magazine, sock, and digital scales were swabbed for potential DNA
evidence and the swabs were entered into property. Based upon my training and experience and
conversations with analysts at the Wisconsin Crime Lab, in order to perform an analysis of the
recovered DNA, the Wisconsin Crime Lab requests that a fresh DNA sample or standard from the
known suspect be submitted to be compared with the DNA recovered
III. CONCLUSIGN

13. Based upon the aforementioned, 1 submit there is probable cause to believe that
by taking an oral swab of the inside of GRAVES’s mouth, there may now be found DNA that is
evidence of the crime of felon in possession of a firearm or ammunition and distribution of
controlled substances by comparing GRAVES’s DNA profile to the DNA obtained from the
firearm, ammunition, and digital scales recovered on January 16, 2019.

3

Case 2:19-mj-01200 Filed 03/05/19 Page 4 of 4 Document 1

 

